601 N.W.2d 138 (1999)
236 Mich. App. 610
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Matthew Jevon WILLIAMS, Defendant-Appellee.
Docket No. 210674.
Court of Appeals of Michigan.
Submitted May 11, 1999, at Grand Rapids.
Decided July 23, 1999, at 9:10 a.m.
Released for Publication October 22, 1999.
*139 Jennifer M. Granholm, Attorney General, Thomas L. Casey, Solicitor General, William A. Forsyth, Prosecuting Attorney, Timothy K. McMorrow, Chief Appellate Attorney, and Vicki L. Seidl, Assistant Prosecuting Attorney, for the people.
Dilley, Dilley, Murkowski & Goller (by David M. Murkowski), Grand Rapids, for the defendant.
Before SAWYER, P.J., and MURPHY and TALBOT, JJ.
TALBOT, J.
The prosecution appeals as of right from an order granting defendant's motion to suppress evidence. We reverse.
Early in the morning on November 2, 1997, two police officers on patrol in the city of Grand Rapids observed a moving vehicle with an inoperative tail lamp on the passenger's side. The tail lamp on the driver's side was working. Believing that the single inoperative tail lamp constituted a violation of the Vehicle Code, M.C.L. § 257.1 et seq.; MSA 9.1801 et seq., the officers stopped the car. As they approached the car, they noticed the passenger make a "furtive gesture" with his hand near the floor. Defendant, who was the driver, consented to a search of the vehicle. The passenger consented to a search of his person and was arrested for providing false identification to a police officer. The police then searched defendant and found cocaine on him. After being bound over for trial on a charge of possession with intent to deliver less than fifty grams of cocaine, M.C.L. § 333.7401(2)(a)(iv); MSA 14.15(7401)(2)(a)(iv), defendant moved to suppress the evidence of the cocaine on the ground that the initial traffic stop was invalid. The trial court agreed that the initial stop was invalid, reasoning that the Vehicle Code required only that defendant's car be equipped with at least one operative tail lamp. On the basis of its determination that the initial stop was invalid, the trial court suppressed the evidence discovered as a result of the stop and dismissed the charge against defendant.
In order to effectuate a valid traffic stop, a police officer must have an articulable and reasonable suspicion that a vehicle or one of its occupants is subject to seizure for a violation of law.[1] See Delaware v. Prouse, 440 U.S. 648, 663, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979); see also People v. Burrell, 417 Mich. 439, 450, 339 N.W.2d 403 (1983); People v. Yeoman, 218 Mich.App. 406, 410, 554 N.W.2d 577 (1996). Thus, on reasonable grounds shown, a police officer may stop and inspect a motor vehicle for an equipment violation. MCL 257.683(2); MSA 9.2383(2). In this case, defendant does not dispute the trial court's finding that the police officers observed that one of the two tail lamps on defendant's car was inoperative. Accordingly, *140 the essential issue on appeal is whether driving an automobile with an inoperative passenger-side tail lamp constitutes a violation of the Vehicle Code.
Resolution of this issue requires judicial interpretation of § 686 of the Vehicle Code, M.C.L. § 257.686; MSA 9.2386, which addresses rear lamps. Statutory interpretation is a question of law that is reviewed de novo. People v. Pitts, 222 Mich.App. 260, 265, 564 N.W.2d 93 (1997). The primary goal of judicial interpretation of statutes is to ascertain and give effect to the intent of the Legislature. The first step in determining intent is to focus on the specific language of the statute; the Legislature is presumed to have intended the meaning it plainly expressed. If the statutory language is clear and unambiguous, further judicial construction is neither necessary nor permitted. See Turner v. Auto Club Ins. Ass'n, 448 Mich. 22, 27, 528 N.W.2d 681 (1995); Pitts, supra at 265-266, 564 N.W.2d 93. If reasonable minds can differ with respect to the meaning of a statute, however, judicial construction is appropriate. The court must look to the object of the statute, the harm it is designed to remedy, and apply a reasonable construction that best accomplishes the purpose of the statute. Statutory provisions must also be read in the context of the entire statute so as to produce an harmonious whole. Pitts, supra at 266, 564 N.W.2d 93. Courts should avoid any construction that would render statutory language nugatory. See People v. Nickerson, 227 Mich.App. 434, 439, 575 N.W.2d 804 (1998).
Section 686 of the Vehicle Code provides, in part, as follows:
(1) A motor vehicle, trailer, semitrailer, pole trailer, or vehicle which is being drawn in a train of vehicles shall be equipped with at least 1 rear lamp mounted on the rear, which, when lighted as required by this act, shall emit a red light plainly visible from a distance of 500 feet to the rear.
(2) Either a tail lamp or a separate lamp shall be constructed and placed so as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of 50 feet to the rear. A tail lamp or tail lamps, together with any separate lamp for illuminating the rear registration plate, shall be wired so as to be lighted whenever the head lamps or auxiliary driving lamps are lighted. [MCL 257.686; MSA 9.2386 (emphasis added).] The plain language of subsection 686(1) states that all motor vehicles must be "equipped with" at least one "rear lamp." There is no dispute that defendant's automobile satisfied this requirement, because it was equipped with two tail lamps. The language of the second sentence of subsection 686(2) is less clear. Arguably, it could be read to provide either (1) that a tail lamp must be wired so as to be lighted as specified in order to comply with the Vehicle Codethe implication being that an automobile with a tail lamp not wired so as to be lighted as specified would be in violation of the Vehicle Codeor (2) that an automobile must be equipped with at least one tail lamp wired so as to be lighted as specified in order to be in compliance with the Vehicle Code.
We think the first reading comes closer to producing an harmonious whole. If the Legislature intended the second sentence of subsection 686(2) to mean only that an automobile must have one operative tail lamp in order to be in compliance with the Vehicle Code, the words "or tail lamps" would be rendered nugatory. On the other hand, under the first reading of subsection 686(2), the words "a tail lamp" would refer to those motor vehicles "equipped with" only one tail lamp, while the words "tail lamps" would refer to those motor vehicles "equipped with" multiple tail lamps. Accordingly, the first reading is preferable. See Nickerson, supra at 439, 575 N.W.2d 804. Moreover, we believe that the first reading best accomplishes the purpose of the Vehicle Code, which is to promote traffic safety. See People v. Rogers, 438 Mich. 602, 620, 475 N.W.2d 717 (1991) (Brickley, J.), citing Jacobson v. Carlson, 302 Mich. 448, 452-454, *141 4 N.W.2d 721 (1942). Under the second reading of subsection 686(2), an automobile equipped with multiple tail lampsand therefore presumably intended to function with multiple tail lampswould be in compliance with the Vehicle Code even if one of its tail lamps was inoperative. Conversely, under the first reading of subsection 686(2), all tail lamps intended for use on an automobile would have to be operative in order for the automobile to be in compliance with the Vehicle Code. We assume that when multiple tail lamps are included in an automobile's design, they are intended, in part, to function together to enhance safety.
For the reasons stated, we conclude that a motor vehicle equipped with multiple tail lamps is in violation of subsection 686(2) of the Vehicle Code if one or more of its tail lamps is inoperative.[2] Therefore, we hold that the trial court erred as a matter of law in determining that the Vehicle Code provided no basis for the traffic stop.
Reversed.
NOTES
[1]  Stopping an automobile and detaining its occupants constitutes a "seizure" within the meaning of the Fourth Amendment, even if the purpose of the stop is limited and the resulting detention is brief. E.g., Delaware v. Prouse, 440 U.S. 648, 653, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979).
[2]  Our conclusion in this case is consistent with People v. Johnson, 48 Mich.App. 50, 52-53, 209 N.W.2d 868 (1973), rev'd on other grounds 393 Mich. 488, 227 N.W.2d 523 (1975), in which a panel of this Court held that a prior version of subsection 686(2) [then subsection 686(b) ] of the Vehicle Code permitted a valid traffic stop on the same facts.